i          i      i                                                                  i       i      i




                                  MEMORANDUM OPINION

                                          No. 04-08-00197-CR

                                          Larry ELIZONDO,
                                               Appellant

                                                    v.

                                         The STATE of Texas,
                                               Appellee

                      From the 379th Judicial District Court, Bexar County, Texas
                                    Trial Court No. 2004-CR-5737
                             Honorable Bert Richardson, Judge Presiding


PER CURIAM

Sitting:          Sandee Bryan Marion, Justice
                  Phylis J. Speedlin, Justice
                  Rebecca Simmons, Justice

Delivered and Filed: June 25, 2008

DISMISSED

           Appellant has filed a motion to dismiss this appeal by withdrawing his notice of appeal. The

motion is granted and this appeal is dismissed. See TEX. R. APP. P. 42.2(a).

                                                         PER CURIAM

DO NOT PUBLISH